DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 are currently under examination and claims 5-19 together with newly added claims 20-21 are withdrawn due to the previous restriction requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2018/0273655) in view of Mihan et al. (US 2012/0283400).
Kuo teaches a catalyst composition prepared by contacting an activator, a catalyst compound and a catalyst support in toluene and followed by drying the catalyst composition under the vacuum pump at 70 oC for 6 hours to provide a catalyst containing less than 1000 ppm toluene [0122].  Note, Kuo does not expressly discloses the pressure generated by the vacuum pump.  
It is well established that the effectiveness of toluene removal increases as the pressure decreases and the temperature increases during the drying process. The pressure generated by the conventional lab vacuum pump is about 2 KPa which is disclosed in Mihan ([0072], [0075], and Table 1).  Based on the effectiveness of toluene removal in Kuo’s process, the pressure of the vacuum pump must be low.  Note, 1.0 psia = 6.9 kPa.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Kuo’s teaching to remove the aromatic solvent such as toluene from the supported catalyst particulates in 6 hours or less at temperature such as 70 oC and pressure of less than less than 1 psia such as the conventional 2 kPa to provide a catalyst particulates containing 1.2 wt% or less of aromatic solvent since such is conventionally done in the absence of any showing criticality and unexpected results.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection resulted from the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763